Firstbank Corporation 311 Woodworth Avenue Alma, Michigan48801 June 21, 2012 Filed Via Edgar Mr. Michael Clampitt Senior Counsel United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re: Firstbank Corporation Registration Statement on Form S-1 File No. 333-180773 Dear Mr.Clampitt: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended (the "Securities Act'), Firstbank Corporation, a Michigan corporation (the "Company"), requests that the effective date for the above referenced Registration Statement on Form S-1, as amended, be accelerated so that it will be declared effective under the Securities Act at 9:00 a.m., New York City time, on Monday, June 25, 2012. In connection with the foregoing request for acceleration of effectiveness, the Company acknowledges that: ● should the U.S. Securities and Exchange Commission (the "Commission") or the staff of the Commission (the "Staff"), acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; ● the action of the Commission or Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and ● the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact the undersigned at (989) 466-7325 with any questions you may have concerning this request. In addition, please contact the undersigned when this request for acceleration has been granted. Very truly yours, Firstbank Corporation /s/ Samuel G. Stone Samuel G. Stone Executive Vice President and Chief Financial Officer c:Harvey Koning, Varnum LLP
